Order entered October 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00160-CV

                             SKY INTERESTS CORP., Appellant

                                                V.

                                  ELLE MOISDON, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-16-0782

                                            ORDER
       Before the Court is appellee’s October 4, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion. We ORDER the brief tendered to this

Court by appellee on September 24, 2018 filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE